Co Oo tN DO UT HP WO NO

NO wo bY NH HN NY NY HN NO F | FS FS FO FEF OO |_| ll
on AO NH BP WOW NY SK DOD OD SB IN HD A FH WY NY — O&O

MICHAEL JAY BERGER (State Bar # 100291)
LAW OFFICES OF MICHAEL JAY BERGER
9454 Wilshire Boulevard, 6th Floor

Beverly Hills, California 90212

T: 1.310.271.6223 | F: 1.310.271.9805

E: michael.berger@bankruptcypower.com

Counsel for Creditor,
Sean McNair

UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA

LOS ANGELES DIVISION

Case No.: 2:19-bk-14989-WB
Chapter 11

In re

O 1., . . .
SCOOBEERZ, et a Jointly Administered with Case Nos.:

2:19-bk-14991-WB
2:19-bk-14997-WB

NOTICE OF MOTION AND MOTION
TO APPROVE STIPULATION
REGARDING RELIEF FROM
AUTOMATIC STAY UNDER 11 U.S.C.
SECTION 362 (ACTION IN NON-
BANKRUPTCY FORUM);
DECLARATION OF MICHAEL JAY
BERGER IN SUPPORT THEREO

Debtors and Debtors-in-Possession.

Nee Nee” Neagee” “eae Weegee Seager” Sena “ee” “nese “eee” See” See” Nene” Sane” Same” oun ee”

|Hearing Not Required Unless Requested]

 

 

TO THE HONORABLE JULIA W. BRAND, JUDGE OF THE UNITED
STATES BANKRUPTCY COURT, TO THE UNITED STATES TRUSTEE AND
TO ALL INTERESTED PARTIES:

PLEASE TAKE NOTICE that Creditor Sean McNair (hereinafter the “Creditor”),
hereby moves this Court for an Order Approving the Stipulation entered into between the
Creditor, on the one hand, and Scoobur, LLC and Scoobeez Global, Inc. (each a “Debtor”

and, collectively the “Debtors”), granting relief from the automatic stay for the limited

1

NOTICE OF MOTION AND MOTION TO APPROVE STIPULATION REGARDING RELIEF FROM AUTOMATIC STAY
UNDER 11 U.S.C. SECTION 362 (ACTION IN NON-BANKRUPTCY FORUM)

 

 
o Co SN HD WW FF WD NO —

NO mo bhNO DN NH WH NO NHN NO =| | Fe Fe FEF FO FeO Sse SS
Co st ONO NH BR WwW NY —- CO OO COC AN DBD A FP WY NY | OC

 

purpose of the Creditor prosecuting the pending McNair Action relating to pre-petition
claims, as well as settlement discussions, if any, application or potential application of the
Insurance Policy, and related ancillary process.

Pursuant to the Stipulation, the Creditor, who is a plaintiff in a lawsuit against the
Debtors (Superior Court of California, County of Los Angeles, Case No. BC708263, Sean
McNair v. Yareb Ishel Garcia, et al.) (the “McNair Action”), which predates the above
captioned bankruptcy filing, will continue to prosecute the pending McNair Action to
completion. Relief will be limited and Creditor shall not seek to enforce his claim against
the Debtors, other than to seek recovery under the Insurance Policy for the claims asserted
in the McNair Action; and aside from such rights and interests arising under the Insurance
Policy, no property of the Debtors’ estates may be disposed of outside the bankruptcy
proceedings while they remain pending, unless otherwise ordered.

Said ground is supported by this Notice of Motion, by the Motion and the pleadings
and papers on file in this bankruptcy case, and by the Declaration in support of the Motion
filed herewith.

This Motion is brought pursuant to Local Rule 9013(0), which states:

(0) MOTIONS AND MATTERS NOT REQUIRING A HEARING

(1) Matters That May Be Determined Upon Notice and Opportunity to
Request Hearing.

(OPTIONAL PROCEDURE) Upon not less than 14 day-notice to
such creditors and interested parties who are entitled to notice of the
particular matter, orders may be obtained on the following types of
motions without a hearing unless one is specifically requested by
filing and serving a written response that complies with Local
Bankruptcy Rule 9013-1(a)(7) and request for hearing within 14 days

of the date of service of the notice.

2

NOTICE OF MOTION AND MOTION TO APPROVE STIPULATION REGARDING RELIEF FROM AUTOMATIC STAY
UNDER 11 U.S.C. SECTION 362 (ACTION IN NON-BANKRUPTCY FORUM)

 

 
co es IN HN WH FSP W NO

NO bo NO BH NY NH NY WH NO KH HK Re | Fe Fe ESF Ee
oD TO ON BR WY NYO K& CO OC BN KD UH FP W NYO | OS

 

If any party in interest desires to object to the request herein, that party must file
and serve a written objection and request a hearing within fourteen (14) days of the service
of this Notice.

Wherefore, the Debtor requests the Court issue its Order approving the Stipulation

between the Debtor and the Creditor.

qL 1070
Dated: | LAW OFFICES OF MICHAEL JAY BERGER

Ait ff Mp—

Michael Jay Berger
Counsel for Creditor
Sean McNair

3

NOTICE OF MOTION AND MOTION TO APPROVE STIPULATION REGARDING RELIEF FROM AUTOMATIC STAY
UNDER 11 U.S.C. SECTION 362 (ACTION IN NON-BANKRUPTCY FORUM)

 

 
Oo Oo IN DH OT BP W NO

bo nwpo NM NHN NO NO NO NV NO | | FF FF KF SF SPO Sl El =
oD OO MN BR WH NYO KH DOD OO CON DT FP W NY YK O&O

 

MEMORANDUM OF POINTS AND AUTHORITIES

I. STATEMENT OF FACTS

Scoobeez, Debtor and Debtor-in-Possession (“Debtor’’) in the above-referenced
Chapter 11 case, commenced its bankruptcy case by filing a voluntary petition under
Chapter 11 of the Bankruptcy Code on April 30, 2019. Debtor’s case is jointly
administered with the related debtors Scoobeez Global, Inc. and Scoober, LLC (Case
Numbers: 2:19-bk-14991-WB and 2:19-bk-14997-WB) (collectively referred to as the
“Debtors’’).

Creditor Sean MeNair (“Creditor”) is the plaintiff in a prepetition lawsuit against
the Debtors filed in the Superior Court of the State of California County of Los Angeles
(Case No. BC708263, Sean McNair v. Yareb Ishel Garcia, et al.) (the “McNair Action”).
A true and correct copy of the Complaint in the McNair Action is attached hereto as
Exhibit “1.”

Upon the commencement of the Debtors’ Chapter 11 cases, the commencement of
any action relating to, and any attempt to collect on the McNair Action was stayed under
section 362(a) of the Bankruptcy Code.

Creditor and Debtors have contemplated that the resolution of Creditor’s claim may
be covered by the Debtors’ Insurance Policy, and possibly may be resolved without further
contribution of the Debtors of the estate and have entered into a stipulation to amicably
resolve the matter.

li, SUMMARY OF THE STIPULATION

Wherefore, Creditor and Debtors seek this Court’s approval of their Stipulation to
modify the automatic stay under 11 U.S.C. § 362(a), and grant Creditor relief for the
limited purpose of prosecuting the McNair Action as it relates to the prepetition claims, as
well as settlement discussions, if any, application or potential of the Insurance Policy, and
related or ancillary process. Creditor shall not seek to enforce his claim against the

Debtors or the estates, other than to seek recovery under the Insurance Policy for the claim

4

NOTICE OF MOTION AND MOTION TO APPROVE STIPULATION REGARDING RELIEF FROM AUTOMATIC STAY
UNDER 11 U.S.C. SECTION 362 (ACTION IN NON-BANKRUPTCY FORUM)

 

 
Co Oo ST DH Un FSF WO NO

Ny NO WN HN NH NY NN NN NO | | Re HH FH Fe YF TFS hl
ot OO UW BW NY K&§& CO OO OHH HD Wn Ff W NY | SO

 

asserted in the McNair Action. Aside from such rights and interests arising under the
Insurance Policy, no property of the Debtors or Debtors’ estates may be disposed of
outside of the bankruptcy proceedings while they remain pending, unless otherwise
ordered. Creditor agrees to waive any claim against the Debtors or property of the
Debtors’ estate, except as to recovery under the Insurance Policy, as long as the Debtors’
bankruptcy cases are pending.

A true and correct copy of the Stipulation Regarding Relief from Automatic Stay
Under 11 U.S.C. Section 362 (Action in Non-Bankruptcy Forum) is attached hereto as

Exhibit “2.”

II. AUTHORITY

Pursuant to 11 U.S.C. § 362(d)(1), cause exists to grant Movant relief from stay to
proceed with the Nonbankruptcy Action to final judgment in the nonbankruptcy forum for
the following reasons:

- Movant seeks recovery only from applicable insurance, if any, and waives any
deficiency or other claim against the Debtor or property of the Debtor’s
bankruptcy estate; and

- The Claims arise under nonbankruptcy law and can be most expeditiously
resolved in the nonbankruptcy forum.

(11 U.S.C. § 362)

Creditor requests relief from the stay pursuant to 11 U.S.C. § 362(d)(1) such that
Creditor may proceed under applicable nonbankruptcy law to enforce its remedies to
proceed to final judgment in the nonbankruptcy forum, provided that the stay remains in
effect with respect to enforcement of any judgment against the Debtor or property of the
Debtor’s bankruptcy estate.

(11 U.S.C. § 362)

Creditor also requests the 14-day stay prescribed by FRBP 4001(a)(3) is waived

further pursuant to the Stipulation between the Creditor and Debtors.

Il

5

NOTICE OF MOTION AND MOTION TO APPROVE STIPULATION REGARDING RELIEF FROM AUTOMATIC STAY
UNDER 11 U.S.C. SECTION 362 (ACTION IN NON-BANKRUPTCY FORUM)

 

 
oc Oo SIN DWN OH FP W NYO —

NO NO NH NH NY NH NO NV NO HH FF SF HF HF Fe Se
on HK A BHR WY NYO KH CO OHO BH DBD HT FP WD NYO | O&O

 

IV. CONCLUSION
Wherefore, Debtor asks this Court to grant his Motion to Approve the Stipulation
and modify the automatic stay such that: (1) Creditor may proceed under applicable
nonbankruptcy law to enforce its remedies to proceed to final judgment in the
nonbankruptcy forum; (2) waive the 14-day stay; and (3) for any other relief deemed

necessary and proper.

Dated: 1/22/2020 LAW OFFICES OF MICHAEL JAY BERGER

Mipol L ur

Michael Jay Berger
Counsel for Creditor
Sean McNair

 

6

NOTICE OF MOTION AND MOTION TO APPROVE STIPULATION REGARDING RELIEF FROM AUTOMATIC STAY
UNDER 11 U.S.C. SECTION 362 (ACTION IN NON-BANKRUPTCY FORUM)

 

 
oO Oo IN DBD AW FSF WO YO —

Nm WHO NO Kt BP WN HN HNO NO mR wR RR eS ee
“oN BN UO HR WO NY K|K§ CO CO Oo HN HDB TH FP WD NY — O&O

 

DECLARATION OF MICHAEL JAY BERGER

I, Michael Jay Berger, declare and state as follows:

1. I am an Attorney at Law, licensed to practice before all of the courts in the
State of California, and in the United States District Court for the Central District of
California. I have personal knowledge of the facts set forth below and if called to testify as
to those facts, I could and would competently do so.

2. Scoobeez, Debtor and Debtor-in-Possession (“Debtor”) in the above-
referenced Chapter 11 case, commenced its bankruptcy case by filing a voluntary petition
under Chapter 11 of the Bankruptcy Code on April 30, 2019. Debtor’s case is jointly
administered with the related debtors Scoobeez Global, Inc. and Scoober, LLC (Case
Numbers: 2:19-bk-14991-WB and 2:19-bk-14997-WB) (collectively referred to as the
“Debtors”).

3. Creditor Sean McNair (“Creditor”) is the plaintiff in a prepetition lawsuit
against the Debtors filed in the Superior Court of the State of California County of Los
Angeles (Case No. BC708263, Sean McNair v. Yareb Ishel Garcia, et al.) (the “McNair
Action”). A true and correct copy of the Complaint in the McNair Action is attached hereto
as Exhibit “1.”

4, A true and correct copy of the Stipulation Regarding Relief from Automatic
Stay Under 11 U.S.C. Section 362 (Action in Non-Bankruptcy Forum) is attached hereto
as Exhibit “2.”

I declare under penalty of perjury that the foregoing is true and correct and that this

declaration is executed on January 22, 2020 at Beverly Hills, Galifornia.

Ny Lun). MW
Michael Jay ed)

NOTICE OF MOTION AND MOTION TO APPROVE STIPULATION REGARDING RELIEF FROM AUTOMATIC STAY
UNDER 11 U.S.C. SECTION 362 (ACTION IN NON-BANKRUPTCY FORUM)

 

 
EXHIBIT-1
FSC:11/15/19 TRIAL: 12/02/19 OSC : 06/01/21

E-SCANNED

DEPT 4 Hon. Dennis Landin A7100

90025

10

iL

12

13

14

15

16

17

i9

20

21

22

23

24

25

Kh?
oo

27

28

Hamed Yazdanpanah, Esq. # 195810 Flectronic ally
LAW OFFICES OF HAMED YAZDANPANAH Fl L E D

& ASSOCIATES th by Superior Court of Califomia
9454 Wilshire Blvd., 6" Floor ¥ ou

Beverly Hills, CA 90212 County of Les Angeles on

(310) 777-8310 06/1/18

Attorney for Plaintiff Sheni R. Carter, Executive OfficertClerk

Rosa Monterroso

SUPERIOR COURT FOR THE STATE OF CALIFORNIA

LOS ANGELES COUNTY

CASE NO. BC708263

COMPLAINT FOR DAMAGES
(NEGLIGENCE)

SEAN MCNAIR
Plaintiff,
vs.

UNLIMITED CIVIL CASE

DEMAND IS MORE THAN $25,000.00
YAREB ISHEL GARCIA; DANEYDA
GARCIA; YARED GARCIA; AND DOES
1-50 INCLUSIVE

Defendant,

ee ee ee ee ee ee ee ee

 

COMES NOW, the plaintiff and for Cause of Action against

defendants, and each of them, complains and alleges as follows:
FIRST CAUSE OF ACTION

1. The true names and capacities, whether individual, corporate,
associate, or otherwise of defendants, DOES 1 through 50, inclusive,
are at this time unknown to plaintiff who therefore sues said
defendants by such fictitious names. Plaintiff is informed and
believes and thereon alleges that each of the defendants designated

herein by a fictitious name is in some way negligent or responsible

1 Law Offices of Hamed Yazdanpanah & Associates

 

" 9454 Wilshire Blvd. 6" Floor
Complaint for Damages Beverly Hills, CA 90212 (310)777-8310

 

CASE #:BC708263 RECEIPT #: 1180605D1713 DATE PAID : 06/5/18 8:52 AM TOTAL : 435.00 TYPE : EFT
DEPT 4 Hon. Dennis Landin A7100

FSC:11/15/19 TRIAL: 12/02/18 OSC : 06/01/21

E-SCANNED

=

10

12

12

13

14

1s

17

18

19

20

21

25

26

27

28

BC708263

for the events and happenings herein referred to which proximately
resulted in those injuries and damage to the plaintiff as herein
alleged.

2. At all times herein mentioned, defendants, DOES 20 through 30,
inclusive, and each of them, were doctors, physicians, nurses, health
care providers and the like who treated and cared for plaintiff herein
and who were responsible in some manner for the plaintiff's injuries
and damages as more fully set forth herein.

3. At all times herein mentioned, defendants, DOES 31 through 40,
inclusive, and each of them, were manufacturers, suppliers and
distributors of some unknown product, which was responsible in part
for plaintiff's injuries and damages as more fully set forth herein.

4. At all times herein mentioned, defendants, DOES 1 through 20,
and each of them, were business entities, form unknown, duly qualified
to do business and lawfully doing business in the County of Los
Angeles, State of California.

5. Plaintiff is informed and believes, and upon such information
and belief, alleges that at all times herein mentioned, defendants,
and each of them, were acting as the agents, servants, and/or
employees of the other named defendants, and were within the course
and scope of their employment and with the full knowledge and consent
of each of the other named defendants. Each defendant subsequently
ratified and condoned the conduct of each remaining defendant.

6. At all times herein mentioned, defendants YAREB ISHEL GARCIA;
DANEYDA GARCIA; YARED GARCIA; AND DOES 1-50 INCLUSIVE and each of
them, were the owners and operators of a vehicle, bearing California

license plates, hereinafter referred to as defendants vehicle.

///

2 Law Offices of Hamed Yazdanpanah & Associates
- 9454 Wilshire Blvd, 6* Floor
Complaint for Damages Beverly Hills, CA 90212 (310)777-8310

 

 

CASE #:BC708263 RECEIPT #: 1180605D1713 DATE PAID : 06/5/18 8:52 AM TOTAL : 435.00 TYPE : EFT
FSC:11/15/19 TRIAL: 12/02/19 OSC : 06/01/21

» E-SCANNED

'
\
}

DEPT 4 Hon. Dennis Landin A7100

10

ll

12

i3

14

15

16

17

18

19

2c

21

22

23

24

25

26

28

BC7 08263

7. At all times herein mentioned, plaintiff, SEAN MCNAIR an
individual, was the driver of a certain vehicle more full described as
a LEXUS hereinafter referred to as plaintiff's vehicle.

8. At all times herein mentioned, SANTA MONICA, is a public
street in the County of LOS ANGELES, State of California (hereinafter
referred to as "subject location").

9. On or about June 11, 2016, at the subject Location, tne
defendants, and each of them, so negligently entrusted, managed,
Maintained, drove, and operated said defendants' vehicle so as to
cause defendants' vehicle to collide with the plaintiff's vehicle
proximately causing those injuries and damages to the plaintiff as
hereinafter described.

10. That as a direct and proximate result of the acts and
omissions of the defendants, and each of them, plaintiff has received
severe injuries to Plaintiff's body and shock and injuries to
Plaintiff’s nervous system, all of which caused him severe pain and
discomfort and plaintiff is informed and believes and based upon such
information and belief alleges that she will in the future suffer
severe pain and discomfort, all to Plaintiff’s general damage in a sum
according to proof at the time of trial.

ll. That as a direct and proximate result of the acts and
omissions of the defendants, and each of them, and the injuries
resulting therefrom, plaintiff has required and is informed and
believes she will in the future require, the services of doctors,
surgeons, physicians, nurses, hospitals, and the like-related
professional services, including drugs, medicines, X-rays and medical

expenses, and the exact and reasonable amount of said services and

3 Law Offices of Hamed Yazdanpanah & Associates
7 9454 Wilshire Bivd. 6" Floor
Complaint for Damages Beverly Hills, CA 90212 (310)777-8310

 

 

CASE #:BC708263 RECEIPT #: 1180605D1713 DATE PAID : 06/5/18 8:52 AM TOTAL : 435.00 TYPE : EFT
DEPT 4 Hon. Dennis Landin A7100

FSC:11/15/19 TRIAL: 12/02/19 OSC : 06/01/21

E-SCANNED

10

il

12

13

14

15

16

1?

18

19

20

21

25

26

27

28

BC708263

liabilities will conform to proof at the time of trial of this action.

12. That prior to that date of the injuries to plaintiff was a
able-bodied person capable of Carrying on Plaintiff’s usual
occupation. That as a direct and proximate result of the acts and
omissions of the defendants, and each of them, and the injuries
resulting therefrom, this plaintiff has been unable to carry out
Plaintiff's usual occupation and will thereby suffer damages by reason
of loss of income; that the exact and reasonable amount of said loss
of income is unknown to this plaintiff, who will ask leave of court to
prove the reasonable value of said loss at the time of trial of this
action.

WHEREFORE, plaintiff prays for judgement against the defendants,
and each of them as follows:

1. General damages in an amount which will conform to proof at
the time of trial;

2. Special damages for medical, hospital, x-rays and other
incidental expenses, according to proof at the trial;

3. Cost of suit incurred herein; and

4. For such other and further relief as the Court may deem just

and proper.

     
  

Dated: June 1, 2018 LAW OFRICES OF
& ASSOCYATES

ED YAZDANPANAH

 

 

By:
Hamed Yo#danpanah
Attorn for Plaintiff
4 Law Offices of Hamed Yazdanpanah & Associates
7 9454 Wilshire Bivd. 6” Floor
Complaint for Damages Beverly Hills, CA 90212 (310)777-8310

 

CASE #:B8C708263 RECEIPT #: 1180605D1713 DATE PAID : 06/5/18 8:52 AM TOTAL : 435.00 TYPE : EFT
E-SCANNED

NAME, ADDRESS. AND TELEPHONE NUMBER OF ATTORNEY OR PARTY WITHOUT ATTORNEY.

 

STATE BAR NUMBER

LAW OPFICE OF HAMED YAZDANPANAH & ASSOCIATES 195810

 

Reserved for Clerk's File Stamp

 

HAMED YAZDANPANAH, ESQ.

9454 WILSHIRE BLVD., 6TH FLOOR, BEVERLY HILLS CA 90212

ATTORNEY FOR (Name): i

Electronically

FILED

by Superior Court of Califomia
County of Los Angeles on

 

i AIR
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

 

 

 

 

 

 

10/9/18

COURTHOUSE ADDRESS: scutive OfRceriClerk
312 North Spring Street, Los Angeles, CA 90012 Shem

PLAINTIFF: Deput
SEAN MCNAIR By. é eputy
DEFENDANT Maisha Pryor
YAREB ISHEL GARCIA ET AL

AMENDMENT TO COMPLAINT CASE NUMBER
(Fictitious /Incorrect Name) BC708263 Dept 4

 

FICTITIOUS NAME (No order required)

Upon the filing of the complaint, the plaintiff. being ignorant of the true name of the d

designated the defendant in the complaint by the fictitious name of:
FICTITIOUS NAME

DOES 1

efendant and having

 

and having discovered the true name of the defendant to be:
TRUE NAME

 

Scoobeez Global, Inc. \

   

 

amends the complaint by substituting the true name for the fictitious namelwher

 

rit appears in the compiaint.

 

DATE TYPE OR PRINT NAME SIGNATURE
10-08-2018

 

 

 

HAMED YAZDANPANAH

 

     

 

DC INCORRECT NAME (Order required)

INCORRECT NAME

The plaintiff, having designated a defendant in the complaint by the incorrect name of:

 

 

 

and having discovered the true name of the defendant to be:
TRUE NAME

 

 

amends the complaint by substitutin

 

 

 

 

 

 

 

 

g the true name for the incorrect name wherever it appears in the complaint
DATE TYPE OR PRINT NAME SIGNATURE OF ATTORNEY
ORDER
THE COURT ORDERS the amendment approved and filed.
Dated Judicial Officer
AMENDMENT TO COMPLAINT

LASC LACIV 105 (Rev. 08/18)

(Fictitious / incorrect Name)
For Optional Use

 

Code Civ. Proc., §§ 471.5,
472, 473, 474

 

 

 
EXHIBIT-2
oO 6S HN HD DH Be WD NH —

BN mete
bo |§ & 6 eX ABE GBH = SS

MICHAEL JAY BERGER (SBN 100291)
THE LAW OFFICES OF MICHAEL JAY BERGER

9454 Wilshire Blvd., 6" Floor
Beverly Hills, CA 90212
Tel.: ( 1) 271-6223
Fax: (310) 271-9805
E-mail: michael.berger@bankruptcypower.com
Counsel for Creditor,
Sean McNair
UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA
LOS ANGELES DIVISION
In re: Case No. 2:19-bk-14989-WB
SCOOBEEZ, et al., Chapter 11
Jointly Administered With Case Nos.; 2:19-bk
Debtors and Debtors- 14991-WB and 2:19-bk-14997-WB

in-Possession.
STIPULATION REGARDING RELIEF
FROM AUTOMATIC STAY UNDER I11
U.S.C. SECTION 362 (ACTION IN NON-
Affects: BANKRUPTCY FORUM)

[Hearing Not Required]

 

All Debtors

Scoobeez, ONLY

Scoobeez Global, Inc., ONLY
Scoober, LLC, ONLY

ooo 6

 

 

nN NH N NH NY WN
ao NI HR A RHR Ww

4813-04

TO THE HONORABLE JULIA W. BRAND, JUDGE OF THE UNITED
STATES BANKRUPTCY COURT, TO THE UNITED STATES TRUSTEE AND
TO ALL INTERESTED PARTIES:

Creditor Sean McNair (the “Creditors”), on the one hand, and Scoobeez, together

with Scoobur, LLC and Scoobeez Global, Inc. (each a “Debtor” and, collectively, the

]

 

STIPULATION FOR RELIEF FROM STAY RE: NON-BANKRUPTCY ACTION

 

149-6202.1

 
Co Cfo NN BHO A SG

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

4813-044

 

 

“Debtors”), by and through their respective counsel of record, hereby stipulate and agree
as follows:

WHEREAS, Creditor is the plaintiff in a lawsuit against Debtor (Scoobez Global,
Inc.) and other named defendants, filed in the Superior Court of the State of California,
County of Los Angeles, designated case no.: BC708263, styled Sean McNair v. Yareb
Ishel Garcia, et al. (the “McNair Action”);

WHEREAS, the McNair Action predates the above-captioned bankruptcy filing by
Debtors; and

WHEREAS, Creditor’s claims against Debtors are or may be covered by a policy
of insurance (the “Insurance Policy”); and Debtors and Creditor have contemplated that
the resolution of Creditor’s claim may be covered by such Insurance Policy and
otherwise without contribution of the Debtors or the estate.

NOW, THEREFORE, Creditor and Debtors hereby stipulate and agree as follows:

1. The automatic stay of 11 U.S.C. Section 362(a) may and shall be modified,
terminated and annulled as to Creditor, only for the limited purpose of prosecuting the
pending McNair Action relating to pre-petition claims, as well as settlement discussions,
if any, application or potential application of the Insurance Policy, and related or
ancillary process.

2. Creditor shall not seek to enforce his claim against Debtors or Debtors’
property or estate, other than to seek recovery under the Insurance Policy for the claims
asserted in the McNair Action; and aside from such rights and interests arising under the
Insurance Policy, no property of Debtor or Debtors’ estate may be disposed of outside of
these bankruptcy proceedings while they remain pending, unless otherwise ordered.

3. Except as to recovery under the Insurance Policy as provided herein,
Creditor waives any claim against the Debtors or property of the Debtors’ estates as long
as the Debtors’ bankruptcy case is pending.

3. The Creditor shall lodge a proposed order approving this stipulation in a
form acceptable to counsel for the Debtors.

2

er STIPULATION FOR RELIEF FROM STAY RE: NON-BANKRUPTCY ACTION

 
oOo Oo NI DH AH Se |W LH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

5. The provisions of the Stipulation shall be binding upon and inure to the
benefit of the respective parties and their heirs, executors, administrators, agents,
representatives, successors, transferees and assigns.

6. The effectiveness of any order entered approving this Stipulation and
granting relief from the automatic stay on the terms set forth herein shall take effect
immediately, and the fourteen (14) day period set forth in Federal Rule of Bankruptcy
Procedure 4001(a)(3) shall not apply.

SO AGREED:

THE LAW OFFICES OF MICHAEL JAY BERGER

a PY tw | fr

Michael Jay Berger bd.

 

Counse! for the Cred
Sean McNair

FOLEY & LARDNER LLP

» JOT cm

Shane J. Moses

Counsel for Debtors and Debtors-in-
Possession, Scoobeez, Scoobeez Global, Inc.,
and Scoobur, LLC

Dated: October 30, 2019

 

3

 

 

4813-04

H9.6202.1 STIPULATION FOR RELIEF FROM STAY RE: NON-BANKRUPTCY ACTION

 
PROOF OF SERVICE OF DOCUMENT

| am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
9454 Wilshire Blvd., 6" Fl., Beverly Hills, CA 90212

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AN D MOTION
TO APPROVE STIPULATION REGARDING RELIEF FROM AUTOMATIC STAY UNDER
11 U.S.C. SECTION 362 (ACTION IN NON-BANKRUPTCY FORUM); DECLARATION OF
MICHAEL JAY BERGER IN SUPPORT THEREO will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/22/2020, | checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

&] Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:

On (date) 1/22/2020, | served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Sean McNair (Movant & Creditor)
c/o Hamed Yazdanpanah & Associates
9454 Wilshire Blvd., 6th Floor

Beverly Hills, CA 90212
LJ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date1/22/2020 | served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Honorable Julia W. Brand

United States Bankruptcy Court

Central District of California

Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382 / Courtroom 1375
Los Angeles, CA 90012

[] Service information continued on attached page

| declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

1/22/2020 PeterGarza > _ _/s/Peter Garza

 

Date Printed Name Signature

 

 

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012 F 9013-3.1.PROOF.SERVICE
2. SERVED BY UNITED STATES MAIL:

Richard 1 Baum — rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Bradley £ Brook — bbrook@bbrooklaw.com, paulo@bbrooklaw.com;brookecfmail@gmail.com
Richard W Esterkin — richard.esterkin@morganlewis.com

John-Patrick M Fritz jpf@Inbyb.com, JPF.LNBYB@ecf.inforuptcy.com

Ricbert Sterling Henderson — shenderson@gibbsgiden.com

Vivian Ho BKClaimConfirmation@ftb.ca.gov

Dare Law — dare.law@usdoj.gov

Bret D Lewis  Bretlewis@aol.com, bdlawyager@gmail.com

Debtor’s Counsel: Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;
swilson@foley.com;jsimon@foley.com; VGoldsmith@foley.com

Stacey A Miller  smiller@tharpe-howell.com

Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com

Shane J Moses smoses@foley.com, vgoldsmith@foley.com

Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@|Ntriallawyers.com

Rejoy Nalkara — rejoy.nalkara@americaninfosource.com

Anthony J Napolitano anapolitano@buchaltcr.com, IFS_filing@buchalter.com;salarcon@buchalter.com
Jennifer 1. Nassiri jennifernassiri@quinnemanuel.com

David L. Neale diIn@Inbyb.com

Sean A OKeete — sokeefe@okeefelc.com, seanaokeefe@msn.com

Aram Ordubegian — ordubegian.aram@arentfox.com

Hamid R Rafatjoo —hrafatjoo@raineslaw.com, belark@raineslaw.com;cwilliams@raineslaw.com
Gregory M Salvato _ gsalvato@salvatolawoffices.com,
calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
Daren M Schlecter daren@schlecterlaw.com, assistant@schlecterlaw.com

Jeffrey S Shinbrot _jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com

Steven M Spector  sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
United States Trustee (LA) ustpregion16.la.ccf@usdoj.gov

Kimberly Walsh  bk-kwalsh@texasattorneygeneral.gov

Eric D Winston — ericwinston@quinnemanuel.com

Eric K Yaeckel —yaeckel(@sullivanlawgroupapc.com

 

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California

June 2012 F 9013-3.1.PROOF.SERVICE
